Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dennis Kim on November 10, 2021.
The application has been amended as follows: 
Cancel claims 2-6 and 13-15.
Amend claims 1, 12, and 18 as follows:
1. (Currently amended) A leak mitigation system, comprising: 
a tank that is to, in operation, be pre-evacuated to a vacuum pressure ; 
a valve unit fluidly coupled to the tank and a cooling loop, wherein the cooling loop comprises one or more tubes to facilitate a flow of a coolant to cool one or more computing devices; and 
a controller operatively coupled to the valve unit, wherein the controller: 
detects a leak of the coolant from the cooling loop; and 
in response to detection of the leak, operates the valve unit to establish a fluid coupling between the tank and the cooling loop to transfer at least a portion of the coolant away from the cooling loop, wherein the valve unit is fluidly coupled between the tank and the cooling loop to allow flow of fluid between the tank and the cooling loop via the valve unit when the valve unit is operated to establish the fluid coupling between the tank and the cooling loop, wherein at least the portion of the coolant is transferred to the tank from the cooling loop as a result of exposure to the vacuum pressure when the fluid coupling between the tank and the cooling loop is established via the valve unit.  

2-6. (Cancelled)

12. (Currently amended) A method, comprising: 

in response to detection of the leak, transferring at least a portion of the coolant away from the cooling loop by establishing a fluid coupling between a tank that is pre-pressurized to a pressure and the cooling loop via a valve unit, wherein the valve unit is fluidly coupled between the tank and the cooling loop to allow flow of fluid between the tank and the cooling loop via the valve unit when the valve unit is operated to establish the fluid coupling between the tank and the cooling loop, wherein the pressure is a vacuum pressure and the tank is pre-evacuated to the vacuum pressure, and wherein transferring at least the portion of the coolant away from the one or more tubes comprises transferring at least the portion of the coolant from the cooling loop into the tank as a result of exposure to the vacuum pressure when the fluid coupling between the tank and the cooling loop is established via the valve unit.  

13-15. (Cancelled)
18. (Currently amended) A non-transitory machine readable medium storing instructions executable by a processing resource, the instructions comprising: instructions to detect a leak of a coolant from a cooling loop, wherein the cooling loop comprises one or more tubes to facilitate a flow of the coolant to cool one or more computing devices; and instructions to establish, in response to detection of the leak, a fluid coupling between a tank and the cooling loop via a valve unit to transfer at least a portion of the coolant away from the cooling loop, wherein the tank is pre-evacuated to a vacuum pressure , and wherein the valve unit is fluidly coupled between the tank and the cooling loop to allow flow of fluid between the tank and the cooling loop via the valve unit when the valve unit is operated to establish the fluid coupling between the tank and the cooling loop, wherein transferring at least the portion of the coolant away from the one or more tubes comprises transferring at least the portion of the coolant from the cooling loop into the tank as a result of exposure to the vacuum pressure when the fluid coupling between the tank and the cooling loop is established via the valve unit.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Rosaen et al. (US 2018/0149276) teaches a leak mitigation system (coolant delivery system 1 with a venturi vacuum drawback assembly 10, fig.1 and par.0020), comprising: a tank (fluid supply 30, fig.1 and par.0021); a valve unit (shutoff valve 28, fig.1 and par.0023) fluidly coupled to the tank and a cooling loop (valve 28 coupled to the fluid supply 30 and to the fluid supply passage 26 and continues on to the fluid 
Chu et al. (US 2005/0126747) teaches a leak mitigation system (figs.1-9, leak detection as shown in fig.9), comprising: a tank; a valve unit (multiple valves 725 from supply manifold 720 of reservoir/expansion tank 400/300/223 direct coolant flow to multiple coolant loops as depicts in figs.7 and 9 at steps 930, 940 985, and 990 are steps to determine open and close valve, par.0060) fluidly coupled to the tank and a cooling loop (valves 725 coupled to coolant loops, par.0060 and fig.7), wherein the cooling loop comprises one or more tubes to facilitate a flow of a coolant to cool one or more computing devices (multiple coolant loops supply flow of coolant to cool electronics via multiple racks 710, fig.7 and par.0060-0061); a controller (microcode control, par.0065) operatively coupled to the valve unit (control of open and close valves, par.0065 and 0067), wherein the controller: detects a leak of the coolant from the cooling loop (isolates and detects leak in the cooling loops, par.0060); and in response to detection of the leak, operates the valve unit (if presence of leak in the cooling system, leak isolation protocol is initiated by the microcode to identify and isolate any leaking coolant loop of the system, par.0064, shutoff the valves at the return and close the supply to the coolant loop, par.0065), wherein the valve unit is fluidly coupled between the tank and the cooling loop to allow flow of fluid between the tank and the cooling loop via the valve unit (each of valves 725 fluidly coupled between coolant supply 720 of reservoir/expansion tank 400/300/223 and each of the cooling loops, fig.7 and par.0060; when each of valves 725 opens return normal coolant flow through each of the loops, par.0067).
Tustaniwskyj et al. (US 4,698,728) teaches comprising: a tank (reservoir 15, figs.1-2A); a valve unit (valve 16, fig.1) fluidly coupled to the tank and a cooling loop (connect to reservoir 15 and conduit 17 including at least manifolds 17f and 17c, fig.1 

However, Rosaen, Chu, and Tustaniwskyj individually or in combination does not teach at least “a tank that is to, in operation, be pre-evacuated to a vacuum pressure …in response to detection of the leak…at least the portion of the coolant is transferred to the tank from the cooling loop as a result of exposure to the vacuum pressure when the fluid coupling between the tank and the cooling loop is established via the valve unit”.

Allowable Subject Matter
Claims 1, 7-12, and 16-20 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A leak mitigation system, comprising: a tank that is to, in operation, be pre-evacuated to a vacuum pressure; a valve unit fluidly coupled to the tank and a cooling 
The primary reason for the allowance of claim 12 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method, comprising: detecting a leak of a coolant from a cooling loop, wherein the cooling loop comprises one or more tubes to facilitate a flow of the coolant to cool one or more computing devices; and in response to detection of the leak, transferring at least a portion of the coolant away from the cooling loop by establishing a fluid coupling between a tank that is pre-pressurized to a pressure and the cooling loop via a valve unit, wherein the valve unit is fluidly coupled between the tank and the cooling loop to allow flow of fluid between the tank and the cooling loop via the valve unit when the valve unit is operated to establish the fluid coupling between the tank and the cooling loop, wherein the pressure is a vacuum pressure and the tank is pre-evacuated to the vacuum pressure, and wherein transferring at least the portion of the coolant away from the one or more tubes comprises transferring at least the portion of the coolant from the cooling loop into the tank as a result of exposure to the vacuum pressure when the fluid coupling between the tank and the cooling loop is established via the valve unit”.
The primary reason for the allowance of claim 18 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A non-transitory machine readable medium storing instructions executable by a processing resource, the instructions comprising: instructions to detect a leak of a coolant from a cooling loop, wherein the cooling loop comprises one or more tubes to 
Claims 7-11, 16-17, and 19-20 are allowed due to their dependency on claims 1, 12, or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Harrington (US 2019/0110375).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                       November 11, 2021